Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0000007
                                                        24-DEC-2013
                                                        10:18 AM



                          SCWC-12-0000007
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                        STATE OF HAWAI#I,
                  Respondent/Plaintiff-Appellee,
                                vs.
                          PAUL C.K. KAEO,
                  Petitioner/Defendant-Appellant.

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-12-0000007; CR. NO. 09-1-0719)
        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)
           Petitioner/Defendant-Appellant’s Application for Writ

 of Certiorari, filed on November 12, 2013, is hereby accepted and

 will be scheduled for oral argument.

           The parties will be notified by the appellate clerk

 regarding scheduling of the oral argument.

           DATED: Honolulu, Hawai#i, December 24, 2013.

  Randall K. Hironaka,                /s/ Mark E. Recktenwald
  for petitioner
                                      /s/ Paula A. Nakayama
  Stephen K. Tsushima,
  for respondent                      /s/ Simeon R. Acoba, Jr.

                                      /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack